This appeal is by the state from an order made by the judge of probate of Winston county, Ala., in a habeas corpus proceeding, wherein the court, after hearing all the evidence, allowed the two petitioners bail.
The defendants were confined in the county jail under an indictment charging them with murder in the first degree. An examination of the evidence discloses a conflict, and the judgment rendered by the judge of probate can well be founded thereon. For obvious reasons this evidence will not be here quoted. It has often been held that, in reviewing the finding of the primary tribunal in proceedings of this character, such finding will not be disturbed, unless it is contrary to the great weight or preponderance of the evidence. State v. Chancey, 14 Ala. App. 119, 72 So. 213; State v. Lacey, 158 Ala. 16,48 So. 343.
The order of the judge of probate from which this appeal by the state was taken and in which bail was allowed petitioners is in all things affirmed.
Affirmed.